Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00905-CV

                            ABSTRACT & TITLE RESOURCES, INC.,
                                        Appellant

                                                  v.

                  Robert Y. PETTIT, Benjamin Franklin, and Rafael De La Fuente,
                                          Appellees

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 361473
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 26, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).


                                                       PER CURIAM